                                                                           JS-6




1    GARY E. KLAUSNER (SBN 69077)
     gek@lnbyb.com
2    JEFFREY S. KWONG (SBN 288239)
     jsk@lnbyb.com
3    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
4    Los Angeles, CA 90067
     Telephone: (310) 229-1234
5
     KEVIN D. RISING (SBN 211663)
6    kevin.rising@btlaw.com
     L. RACHEL LERMAN (SBN 193080)
7    rachel.lerman@btlaw.com
     JOEL R. MEYER (SBN 247620)
8    joel.meyer@btlaw.com
     BARNES &THORNBURG LLP.
9    2029 Century Park East Suite 300
     Los Angeles, CA 90067-2904
10   Telephone: (310) 284-3871
     Attorneys for Strategic Global Management, Inc., Appellant
11

12                    Case No. 2:20−cv−02029−DSF
                   UNITED STATES DISTRICT COURT
13                CENTRAL DISTRICT OF CALIFORNIA
14                                     Case No. 2:20−cv−02029−DSF
     STRATEGIC GLOBAL MANAGEMENT,
15   INC.
16                          Appellant,
     v.
17

18   VERITY HEALTH SYSTEM OF
     CALIFORNIA,
19   INC., et al., THE OFFICIAL
20   COMMITTEE OF UNSECURED
     CREDITORS
21

22                                  Appellees.
23                                               CHAPTER 11
24   In re                                       Lead Bankr. Case No.: 2:18-bk-
     VERITY HEALTH SYSTEM OF                     20151-ER
25                                               (Jointly Administered)
     CALIFORNIA, INC., et al.,
26
            Debtors and Debtors in Possession.
27

28


     CC: BK COURT
                                            1
1    VERITY HEALTH SYSTEM OF                      Adversary Case No. 2:20-ap-01001-
                                                  ER
2    CALIFORNIA, INC., a California               (Reference of the Adversary
     nonprofit public benefit corporation, ST.    Proceeding was withdrawn from the
3    VINCENT MEDICAL CENTER, a                    Bankruptcy Court, C.D. Cal. Case
                                                  No. 2:20-vc-00613)
4    California nonprofit public benefit
     corporation, ST. VINCENT DIALYSIS
5    CENTER, INC., a California nonprofit
6    public benefit corporation, and ST.
     FRANCIS MEDICAL CENTER, a                    ORDER DISMISSING APPEAL
7    California nonprofit public benefit
8    corporation, SETON MEDICAL CENTER,
     a California nonprofit public benefit
9    corporation, and VERITY HOLDINGS,
10   LLC, a California limited liability
     company; and
11

12                                  Plaintiffs,
     v.
13

14
     KALI P. CHAUDHURI, M.D., an
     individual, STRATEGIC GLOBAL
15   MANAGEMENT, INC., a California
16
     corporation, KPC HEALTHCARE
     HOLDINGS, INC. a California
17   Corporation KPC HEALTH PLAN
18
     HOLDINGS, INC. a California
     Corporation, KPC HEALTHCARE, INC. a
19   Nevada Corporation, KPC GLOBAL
20   MANAGEMENT, LLC, a California
     Limited Liability Company, and DOES 1
21   through 500,
22                                Defendants.
23

24

25

26

27

28


                                            2
1          The Court, having considered the “Joint Stipulation Dismissing Appeal” (the
2    “Stipulation”) entered into by and between appellant Strategic Global Management,
3    Inc., appellees Verity Health System of California, Inc., et al. (“Verity”), and the
4    Official Committee of Unsecured Creditors in Verity’s bankruptcy cases, filed in
5    the appeal herein bearing the case number 2:20−cv−02029−DSF (the “Appeal”),
6    and good cause appearing therefor,
7          IT IS HEREBY ORDERED AS FOLLOWS:
8          1.     The Stipulation is approved.
9          2.     The Appeal is dismissed, with each party to bear its own fees and
10   costs on appeal.
11         IT IS SO ORDERED.
12   DATED: March 18, 2020
13
                                             Honorable Dale S. Fischer
14                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 3
